Exhibit 10.1

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (“Agreement”) is entered into as of
February 13, 2012 (“Effective Date”) by and among Perlmutter Consulting Inc.
(“Perlmutter Consulting”), Roger M. Perlmutter (“Consultant”) with respect to
the provisions applicable to Consultant, and Amgen Inc., together with its
affiliates and subsidiaries (“Amgen”).

WHEREAS, Amgen is engaged in the research, development and commercialization of
pharmaceutical and biotechnology products;

WHEREAS, Consultant has previously executed Amgen’s Proprietary Information and
Inventions Agreement, on or about January 1, 2001 (“Proprietary Agreement”);

WHEREAS, Consultant has separated from employment with Amgen effective
February 12, 2012 (the “Employment Termination Date”);

WHEREAS, Consultant has extensive knowledge and expertise in the research,
development and commercialization of biopharmaceutical products;

WHEREAS, Perlmutter Consulting has agreed to assist Amgen by assigning
Consultant to provide advice on issues related to Consultant’s areas of
expertise, including research and development, commercialization of the R&D
product pipeline, and related areas; and

WHEREAS, Amgen has agreed to engage Perlmutter Consulting to provide such
services on the terms and conditions set forth below.

NOW THEREFORE, in consideration of the promises and of the mutual covenants,
conditions and agreements contained herein, the parties agree as follows:

ARTICLE ONE

CONSULTING SERVICES

1.1 Engagement. Amgen hereby agrees to engage Perlmutter Consulting and
Perlmutter Consulting has agreed to assist Amgen by assigning Consultant to
advise Amgen on issues related to Consultant’s areas of expertise, including
research and development, commercialization of the R&D product pipeline, and
related areas (the “Services”). With respect to the Services Perlmutter
Consulting will provide, Perlmutter Consulting will receive assignments from
Robert A. Bradway, or his designee or successor.

1.2 Location. The Services shall generally be performed remotely. Consultant
shall primarily provide his advice through correspondence, e-mail, and telephone
calls. However, Mr. Bradway or his designee may request in advance that
Consultant attend meetings or provide services at Amgen’s Thousand Oaks
facility. In addition, Amgen may, in its discretion, request that the Services
be performed at other locations.

1.3 No Other Authority. Neither Perlmutter Consulting nor Consultant shall
represent or purport to represent Amgen in any manner whatsoever to any third
party, unless permitted to do so pursuant to specific written authorization of
Amgen’s Senior Vice President, Human Resources. Perlmutter Consulting and
Consultant shall have no authority to bind Amgen in any way.



--------------------------------------------------------------------------------

ARTICLE TWO

COMPENSATION

2.1 Compensation. In consideration of performance of the Services outlined in
Section 1, above, Amgen will pay Perlmutter Consulting the sum of $100,000.00 in
arrears after the end of each quarter (measured every ninety calendar days),
within 60 calendar days following the receipt of invoices (the “Consulting
Fee”). The Consulting Fee shall compensate Perlmutter Consulting for up to 80
hours of Service in a calendar quarter. If Perlmutter Consulting is asked to
perform additional work above 80 hours of Service, and Perlmutter Consulting
agrees to perform such additional work, Amgen shall pay Perlmutter Consulting an
additional Consulting Fee of $1,200.00 per hour of additional work. The maximum
hours in any calendar quarter shall be 160 hours. Additional hours (over the 160
hour maximum per quarter) are not permitted unless previously authorized, in
writing, by Amgen’s Senior Vice President, Human Resources or his/her designee.
If this Agreement is terminated for any reason before the end of a calendar
quarter (“Incomplete Quarter”), then for the Incomplete Quarter, Amgen will pay
Perlmutter Consulting a prorated portion of the Consulting Fee based upon the
number of days that have passed in the Incomplete Quarter, regardless of how
much work has been performed during the Incomplete Quarter, within 60 calendar
days following Amgen’s receipt of an invoice covering the Incomplete Quarter.
Each Consulting Fee payment shall be treated as a separate payment for purposes
of Treasury Regulations Sections 1.409A-1(b)(4)(F) and 1.409A-2(b)(2), and is
intended to be exempt from Section 409A as a short-term deferral.

2.2 Travel Reimbursement. During the term of this Agreement, Amgen will
reimburse Perlmutter Consulting for all reasonable and normal travel-related
expenses incurred in connection with Perlmutter Consulting’s performance of the
Services. Reimbursable travel expenses shall include automobile rental and other
transportation expenses and hotel expenses. In connection with Perlmutter
Consulting’s reimbursable travel under this Agreement, Consultant shall be
entitled travel in first class for domestic and international flights. All
requests for reimbursement for travel-related expenses must be accompanied by
documentation in form and detail sufficient to meet the requirements of the
taxing authorities with respect to recognition of business-related travel
expenses for corporate tax purposes. Requests for travel expense reimbursement
shall be submitted with the quarterly invoice for the period that includes the
date on which the underlying expense was incurred, and Perlmutter Consulting
shall receive all reimbursements due hereunder within ninety (90) calendar days
after the submission of the documentation described in the preceding sentence.

2.3 Invoicing. Perlmutter Consulting will, within 15 days after the end of each
calendar quarter, provide Amgen with quarterly invoices for the performance of
Services. Invoices should be sent to Brian M. McNamee, Senior Vice President,
Human Resources, at the address listed below. Invoices will set forth the actual
number of hours and the dates on which Consultant worked during the calendar
quarter and a detailed description of all Services provided during the quarter,
and shall itemize all reimbursable costs incurred. Perlmutter Consulting may
invoice eight hours for any day in which Consultant works in excess of four
hours. Travel time can be invoiced. Pursuant to Subsection 2.1, Perlmutter
Consulting will not submit invoices that total more than 160 hours per quarter
unless previously authorized, in writing. Except for travel reimbursements
covered by Section 2.2 above, invoices will be payable by Amgen within sixty
(60) calendar days of receipt after the end of the calendar quarter, but in no
event later than March 15 of the calendar year after that in which the Services
are performed. Notwithstanding the foregoing, payment under this Agreement is
expressly conditioned upon Amgen’s receipt of a completed Form W-9 for
Perlmutter Consulting and a completed Global Supplier Information Form.

 

2



--------------------------------------------------------------------------------

All invoices and receipts must be sent (via mail or e-mail) to the address
listed below:

Amgen Inc.

Attn: Brian McNamee, SVP HR

XXX

One Amgen Center Drive

Thousand Oaks, CA 91320-1799

XXX

2.4 Mechanism of Payment. All payments hereunder shall be made by check payable
to Perlmutter Consulting, Inc. and mailed to XXX, unless otherwise directed by
Perlmutter Consulting in writing.

ARTICLE THREE

REPRESENTATIONS AND COVENANTS

3.1 Perlmutter Consulting’s And Consultant’s Representations. Perlmutter
Consulting and Consultant represent and warrant:

 

  (a) that compensation provided under the terms of this Agreement is consistent
with fair market value for arm’s length transactions of this type, and that the
services to be performed under the Agreement do not and will not involve the
counseling or promotion of a business arrangement or other activity that
violates any applicable law;

 

  (b) solely for purposes of applying Treasury Regulations
Section 1.409A-1(h)(1), that Consultant worked an average of approximately 52
hours per week during the last 36 months of his employment at Amgen;

 

  (c) that neither Perlmutter Consulting nor Consultant has entered into any
agreement, whether written or oral, that conflicts with the terms of this
Agreement;

 

  (d) that Perlmutter Consulting and Consultant each has the full power and
authority to enter into this Agreement;

 

  (e) that neither Perlmutter Consulting nor Consultant is presently: (1) the
subject of a debarment action or debarred pursuant to the Generic Drug
Enforcement Act of 1992; (2) the subject of a disqualification proceeding or is
disqualified as a clinical investigator pursuant to 21 C.F.R. § 312.70; or
(3) the subject of an exclusion proceeding or excluded from participation in any
federal health care program under 42 C.F.R. Part 1001 et seq. Perlmutter
Consulting shall notify Amgen immediately upon any inquiry, or the commencement
of any such proceeding, concerning Perlmutter Consulting or Consultant; and

 

3



--------------------------------------------------------------------------------

  (f) that neither Consultant nor Perlmutter Consulting has a financial or
personal interests that would prevent them from performing and completing the
Services in an objective and non-biased manner.

3.2 Perlmutter Consulting’s and Consultant’s Covenants:

 

  (a) Consultant and Perlmutter Consulting shall act as independent consultants
with no authority to obligate Amgen by contract or otherwise and not as an
employee or officer of Amgen;

 

  (b) Notwithstanding anything contained in this Agreement to the contrary,
neither Perlmutter Consulting nor Consultant shall initiate or participate in
any communications with the United States Food & Drug Administration or any
other governmental agency concerning the subject matter hereof unless required
by law or requested to do so by Amgen in writing and, then, only upon prior
consultation with Amgen;

 

  (c) Perlmutter Consulting and Consultant agree that for the term of this
Agreement or through February 12, 2013, whichever is later, neither Perlmutter
Consulting nor Consultant will solicit, entice, persuade, induce or attempt to
influence any person who is employed by Amgen (“Amgen Employee”) to leave
employment with Amgen to join Perlmutter Consulting, Consultant or a third party
with whom Perlmutter Consulting or Consultant has a relationship (collectively
“Consultant Third Parties”), or to engage in competition with Amgen, by
(i) making initial contact with an Amgen Employee for or about such purpose or
initiating a discussion with an Amgen Employee for or about such purpose, except
as expressly permitted herein; (ii) causing or encouraging any person or entity
to make initial contact with an Amgen Employee for or about such purpose, except
that Perlmutter Consulting’s attorney may contact Amgen’s Law Department;
(iii) providing to any person or entity, including but not limited to any
Consultant Third Party, information about any Amgen Employee for the purpose of
recruitment of that Amgen Employee; and/or (iv) disparaging Amgen in the course
of otherwise assisting any Consultant Third Party in the recruitment and hiring
process. Nothing contained herein shall prohibit Perlmutter Consulting or
Consultant from (i) providing an opinion to a Consultant Third Party whether to
pursue an Amgen Employee who initiates an employment inquiry with the Consultant
Third Party; (ii) meeting with an Amgen Employee who has initiated contact with
any Consultant Third Party and whom any Consultant Third Party is considering
for hire, in order to present such Amgen Employee with Consultant’s opinion
about the Consultant Third Party’s future and Consultant’s vision for the
Consultant Third Party so long as Consultant does not disparage or otherwise
negatively compare Amgen with the Consultant Third Party; or (iii) encouraging
an Amgen Employee to join a Consultant Third Party after the Consultant Third
Party has initially interviewed such Amgen Employee for employment with the
Consultant Third Party, so long as such encouragement does not constitute
disparagement of Amgen or otherwise negatively compare Amgen with the Consultant
Third Party.

 

4



--------------------------------------------------------------------------------

  (d) Neither Perlmutter Consulting nor Consultant shall, during the term of
this Agreement, enter into any other agreement, whether written or oral, which
conflicts with or will conflict with Perlmutter Consulting’s or Consultant’s
obligations hereunder. Travel by Consultant shall be deemed a request and not an
obligation under the Agreement;

 

  (e) Perlmutter Consulting and Consultant agree that at least ten (10) business
days in advance of commencing services for any other employer or client,
Perlmutter Consulting and/or Consultant will disclose in writing to Amgen’s
Senior Vice President, Human Resources or his designee, Perlmutter Consulting’s
or Consultant’s plans to perform such services. Amgen shall determine in its
sole discretion whether such engagement is appropriate. Amgen’s Senior Vice
President, Human Resources or his designee will advise Perlmutter Consulting
and/or Consultant, in writing, of Amgen’s determination. If Perlmutter
Consulting or Consultant accepts employment or an engagement which Amgen has
determined, in its sole discretion, is not appropriate, Perlmutter Consulting’s
and/or Consultant’s acceptance shall constitute a material breach of this
Agreement authorizing termination under Section 5.2;

 

  (f) Perlmutter Consulting and Consultant agree that at no time will Perlmutter
Consulting or Consultant purchase or sell Amgen securities while aware of Amgen
Confidential Information (as defined below) that constitutes material,
non-public information pursuant to the Federal Securities Laws of the United
States;

 

  (g) Perlmutter Consulting shall not assign or subcontract performance of this
Agreement or any of the Services to any employee or agent of Perlmutter
Consulting other than Consultant, nor to any other person, firm, company or
organization without Amgen’s prior written consent. Further, Consultant shall
not assign or subcontract performance of this Agreement or any of the Services
to any other employee or agent of Perlmutter Consulting, nor to any other
person, firm, company or organization without Amgen’s prior written consent;

 

  (h) Perlmutter Consulting and Consultant agree to timely perform the Services;

 

  (i) Perlmutter Consulting and Consultant agree to utilize and provide Amgen
with accurate and complete data in rendering the Services; and

 

  (j) Consultant agrees to continue to be bound by, and Perlmutter Consulting
agrees to be bound by, all of the terms and conditions of the Proprietary
Agreement during the term of this Agreement, including but not limited to the
provisions relating to Proprietary Information, Nondisclosure, and Assignment of
Inventions. Perlmutter Consulting and Consultant further agree to return all
Amgen property in Consultant’s custody or control, upon termination of this
Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE FOUR

INDEPENDENT CONSULTANT STATUS

4.1 Independent Consultant. Perlmutter Consulting and Consultant are independent
consultants, and Consultant is not an Amgen employee, and as such, neither
Perlmutter Consulting nor Consultant will have authority to obligate Amgen by
contract or otherwise.

4.2 Taxes. No amount will be deducted or withheld from Amgen’s payment to
Perlmutter Consulting for federal, state or local taxes. No FICA taxes, FUTA
taxes, SDI or state unemployment taxes will be payable by Amgen on Perlmutter
Consulting’s or Consultant’s behalf. Amgen shall issue to Perlmutter Consulting
an IRS Form 1099-MISC reporting the amount paid for Services provided under this
Agreement, and Perlmutter Consulting and Consultant understand that each is
responsible for making appropriate filings and paying, according to law, income
and other related self-employment taxes. Perlmutter Consulting and Consultant
further understand that they may be liable for self-employment (Social Security
and Medicare) taxes to be paid by them according to law. Perlmutter Consulting
and Consultant will retain responsibility for the income and self-employment
taxes, if any, due on all taxable income arising under this Agreement.
Perlmutter Consulting, Consultant and Amgen shall each be responsible for their
respective state or federal income tax or Social Security and Medicare tax
liabilities and/or penalties, costs, interest, and expenses of any kind (“Tax
Liabilities”) that may arise because of a challenge by tax authorities of
Consultant’s treatment as an independent contractor, and Perlmutter Consulting
and Consultant shall indemnify and hold Amgen harmless for any of their Tax
Liabilities that Amgen may incur, and vice versa. In the event that any federal,
state and/or local taxing authority seeks to collect from Amgen any employment
taxes, additions to tax or any interest due to Consultant’s reclassification as
an employee of Amgen, Consultant hereby agrees to provide a signed IRS Form 4669
(Statement of Payments Received) and a signed EDD Form DE938P (Claim For
Adjustment or Refund of Personal Income Tax) to Amgen for purposes of its
seeking abatement of any assessed federal, state, and local income taxes.
Perlmutter Consulting and Consultant further agree to be jointly and severally
liable for reimbursing Amgen for any Tax Liabilities not otherwise abated by the
taxing authority as a result of Perlmutter Consulting’s and/or Consultant’s
failure to satisfy any of their Tax Liabilities. Perlmutter Consulting,
Consultant and Amgen hereby agree to notify the other in the manner provided in
Subsection 7.8 in the event of an audit or other investigation by taxing
authorities relating to Perlmutter Consulting’s or Consultant’s treatment as an
independent contractor.

4.3 Benefits. Consultant shall not claim the status, perquisites or benefits of
an Amgen employee and Perlmutter Consulting and Consultant agree to hold Amgen
harmless from any claim or other assertion (by Consultant or his beneficiaries)
to the contrary. Perlmutter Consulting and Consultant agree that Consultant is
not eligible for coverage or to receive any benefit under any Amgen employee
benefit plan or employee compensation arrangement, except to the limited extent
that Amgen grants eligibility for such coverage or the right to receive such
benefits to Consultant in a document signed by Consultant and Amgen’s Senior
Vice President, Human Resources. Even if Consultant were to become or be deemed
to be a common-law employee of Amgen, Consultant still shall not be eligible for
coverage or to receive any benefit under any Amgen employee benefit plan or any
employee compensation arrangement with respect to any period during which Amgen
classified Consultant as a consultant, except to the limited extent that Amgen
grants eligibility for such coverage or the right to receive such benefits to
Consultant in a document signed by Consultant and Amgen’s Senior Vice President,
Human Resources. Perlmutter Consulting and

 

6



--------------------------------------------------------------------------------

Consultant further agree that if Consultant is injured while performing work for
Amgen hereunder, Consultant will not be covered for such injury under Amgen’s
insurance policies, including under any Worker’s Compensation coverage provided
by Amgen for its employees, and that Perlmutter Consulting is solely responsible
for providing Worker’s Compensation insurance for Perlmutter Consulting
employees, if any.

ARTICLE FIVE

TERM AND TERMINATION

5.1 Term. This Agreement shall terminate one year from the Effective Date. The
parties may mutually agree to extend this Agreement for a second year on the
same terms as set forth herein.

5.2 Termination. This Agreement may be terminated before the end of the Term, as
defined in Subsection 5.1 above, by a party hereto upon material breach of any
term of this Agreement by another party or by a party for any reason with thirty
(30) calendar days prior written notice to the other parties.

5.3 Continuing Obligations Post-Termination. Perlmutter Consulting’s,
Consultant’s, and Amgen’s respective obligations under Subsection 4.2, Articles
Three and Six, and the Proprietary Agreement survive the termination of this
Agreement.

ARTICLE SIX

INDEMNIFICATION AND DAMAGES

6.1 Indemnification. Perlmutter Consulting and Consultant hereby agree to
defend, indemnify and hold harmless Amgen, its officers, directors, employees
and agents (“Amgen Parties”) against all liability, obligations, claims, losses
and expense arising out of acts or omissions of Perlmutter Consulting, its
officers, directors, employees and agents, including Consultant (“Consultant
Parties”), in performing the Services hereunder. Amgen hereby agrees to defend,
indemnify and hold harmless Consultant Parties against all liability,
obligations, claims, losses and expenses arising out of acts or omissions of
Amgen Parties undertaken in connection with performing their obligations under
the Agreement.

6.2 Damages. Amgen will not be liable to Perlmutter Consulting or Consultant for
any consequential, liquidated, punitive or special damages. Perlmutter
Consulting and Consultant will not be liable to Amgen for any consequential,
liquidated, punitive or special damages.

ARTICLE SEVEN

MISCELLANEOUS

7.1 Waiver. None of the terms of this Agreement may be waived except by an
express agreement in writing signed by the party against whom enforcement of
such waiver is sought. The failure or delay of any party hereto in enforcing any
of its rights under this Agreement shall not be deemed a continuing waiver of
such right.

7.2 Entire Agreement. This Agreement and the Proprietary Agreement represent the
final, complete and exclusive embodiment of the entire agreement and
understanding between Amgen, Perlmutter Consulting and Consultant concerning the
Services to Amgen, and supersede and replace any and all agreements and
understandings concerning the Services to Amgen.

 

7



--------------------------------------------------------------------------------

7.3 Amendments. This Agreement may not be released, discharged, amended or
modified in any manner except by an instrument in writing signed by Perlmutter
Consulting, Consultant (with respect to those provisions applicable to
Consultant), and Amgen’s Senior Vice President of Human Resources.

7.4 Assignment. Amgen has specifically contracted for the Services and,
therefore, neither Perlmutter Consulting nor Consultant may assign or delegate
Perlmutter Consulting’s and/or Consultant’s obligations under this Agreement,
either in whole or in part, without the prior written consent of Amgen. Amgen
may assign this Agreement at any time without the prior consent of Perlmutter
Consulting or Consultant. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

7.5 Severability. If any provision of this Agreement is, becomes, or is deemed
invalid, illegal or unenforceable in any jurisdiction, such provision shall be
deemed amended to conform to the applicable laws so as to be valid and
enforceable, or, if it cannot be so amended without materially altering the
intention of the parties hereto, it shall be stricken and the remainder of this
Agreement shall remain in full force and effect.

7.6 Headings. Article and Section headings contained in the Agreement are
included for convenience only and are not to be used in construing or
interpreting this Agreement.

7.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California or of Consultant’s legal
residence .

7.8 Notices. All notices required or permitted to be given under this Agreement
must be in writing and may be given by any method of delivery which provides
evidence or confirmation of receipt, including but not limited to personal
delivery, express courier (such as Federal Express) and prepaid certified or
registered mail with return receipt requested. Notices shall be deemed to have
been given and received on the date of actual receipt or, if either of the
following dates is applicable and is earlier, then on such earlier date:
one (1) business day after sending, if sent by express courier; or
three (3) business days after deposit in the U.S. mail, if sent by certified or
registered mail. Notices shall be given and/or addressed to the respective
parties at the following addresses:

To Amgen:

Amgen Inc.

Attn: Brian M. McNamee, SVP HR

XXX

One Amgen Center Drive

Thousand Oaks, CA 91320-1799

 

8



--------------------------------------------------------------------------------

To Perlmutter Consulting and/or Consultant:

XXX

Any party may change its address for the purpose of this paragraph by giving
written notice of such change to the other party in the manner herein provided.

[Signatures begin on following page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by proper
persons thereunto duly authorized.

 

AMGEN INC.         By:  

/s/ Brian M. McNamee

     

February 29, 2012

    Brian M. McNamee       Date     Senior Vice President, Human Resources      
  PERLMUTTER CONSULTING, INC.        

/s/ Roger M. Perlmutter

     

February 27, 2012

Roger M. Perlmutter on behalf of Consultant and as President of
Perlmutter Consulting, Inc.       Date

 

10